     Case 2:16-cv-00775-RDP Document 68 Filed 12/07/18 Page 1 of 2                                FILED
                                                                                         2018 Dec-07 AM 11:54
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 American Surgical Assistants, Inc.,

                                            Plaintiff,   Case No. 2:16-cv-00775 (RDP)

                        v.

 Blue Cross and Blue Shield of Alabama, et al.,

                                       Defendants.


                             NOTICE OF APPEARANCE

       Please take notice that Evan R. Chesler, Christine A. Varney, Karin A. DeMasi,

Lauren R. Kennedy, David Kumagai and Jeffrey Then of Cravath, Swaine & Moore LLP

hereby appear as counsel of record for Defendant Blue Cross and Blue Shield of

Alabama.

Dated: December 7, 2018

                                 CRAVATH, SWAINE & MOORE LLP,

                                       by        s/ Evan R. Chesler
                                                    Evan R. Chesler

                                            Worldwide Plaza
                                              825 Eighth Avenue
                                                  New York, NY 10019
                                                     (212) 474-1000

                                            Attorney for Defendant Blue Cross and Blue Shield
                                            of Alabama
     Case 2:16-cv-00775-RDP Document 68 Filed 12/07/18 Page 2 of 2



                            CERTIFICATE OF SERVICE

        I hereby certify that I have, on this 7th day of December, 2018, filed the

foregoing using the Court’s electronic filing system, which will automatically serve all

counsel of record.



                                  CRAVATH, SWAINE & MOORE LLP,

                                      by       s/ Evan R. Chesler
                                                  Evan R. Chesler

                                           Worldwide Plaza
                                             825 Eighth Avenue
                                                 New York, NY 10019
                                                    (212) 474-1000
